 In the Matterof HUDSON MOTOR CARCOMPANYandAMALGAMATEDPLANT PROTECTION LOCAL4114,UAW-CIOCase No. R-&511.Decided September 3, 1943Beaumont, Smith & Harris,by Mr.Albert E. Meder,of Detroit,Mich.,'for the Company.Maurice Sugar and N.L. Smokier, by Messrs.,N. L. SmokierandIrving E. Griffeth,both of Detroit,Mich., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Plant Protection Local#114, UAW-CIO,herein called the Union,alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Hudson Motor Car Company,Detroit,.Michigan,hereincalled the Company,the National Labor Relations Board providedfor an appropriate hearing upon due notice before Max Rotenberg,Trial Examiner.Said hearing was held at Detroit, Michigan, onJune 10, 1943.The Company and the Union appeared,participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefswiththe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHudson Motor Car Company, a Michigan corporation, is engagedalmost exclusively in the manufacture of raw materials and equipmentfor the United States Government.For this purpose the Companyowns and operates the following manufacturing and/or assembly52 N. L. R. B., No. 59.399 400DECISIONS OF NATIONAL LABOR RELATIONIS BOARDplants in the State of Michigan with which we are concerned herein :(a) Jefferson plant, located in Detroit, (b) Charlevoix plant, locatedin Detroit, (c) Gratiot plant, located in Detroit, and (d) United States,Naval Ordnance plant, located at Centerline .1Approximately 50 percent in value of the raw materials, and finishedand partially finished materials used by the Company at the afore-mentioned plants, and over 90 percent, in value of the finished andpartially finished products of the Company are transported in inter-state commerce. In view of the foregoing we find that the Companyis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Plant Protection Local #114 is a labor organizationchartered by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, herein called the Inter-national, affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated May 10, 1943, the Union requested the Companythat it be recognized as the exclusive bargaining representative ofthe Company's plant-protection employees engaged at each of thefour plants operated by the Company.The Company did not replyto this letter.Thereafter, on May 12, 1943, the Union filed thepetition in this proceeding.The Company is currently'operating under a collective bargainingagreement with the International and its Local #154, which covers"all hourly rate employees in all of the plants of the Company." In-asmuch as the plant-protection employees receive a salary, they arenot included within the purview of the contract.The Companycontends that by reason of this contract between the Company and theInternational and Local #154, the Union is estopped from seekingto represent the employees herein involved.We do not agree withthis contention, and find that said contract between the Company andthe International and Local #154: does not estop the Union fromrepresenting these employees if they desire that it act for them, andthat the contract does not constitute a bar to a present determinationof representatives.'1 All theproperty at this plant,including the-land, buildings,equipment,and raw ma-terial are the property of the United States Navy.However, theCompany operates thisplant under prince contractswith and directsupervisionof the Navy.2Matter ofFederal MotorTruck Company,50 N L R.B. 214, and cases cited therein. HUDSON MOTOR CAR COMPANY401A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that a unit consisting of all plant-protectionemployees, including patrolmen, patrol women, escorts, fire marshals,and first-aid instructors at the Jefferson, Charlevoix, Gratiot, andUnited States Naval Ordnance plants of the Company, excluding thechief, captains, lieutenants, sergeants, fire chiefs, assistant fire chiefs,investigators and confidential clerks, constitute an appropriate unit.The Company, without disputing the scope of the unit except insofar.as it includes first-aid instructors, contends that such a unit is notone that is appropriate within the meaning of the Act. This conten-tion is based upon the following arguments : (a) plant-protectionemployees are part of the supervisory and management groups, andare therefore not employees within the meaning of the Act; (b)because they are militarized, they are not employees within the mean-ing of the Act; (c) it is contrary to public policy to include plant-protection employees within the protection of the Act, and a certi-fication of a bargaining representative for these employees would noteffectuate the policies of the Act or be consistent with the nationalwar effort'All of these arguments have been advanced in othercases and have been found untenable.6No facts or arguments arepresented here which would warrant departing from our prior de-cisions; accordingly, the Company's contentions are rejected.There are two first-aid instructors -employed by the Company, whoare attached to the plant-protection department.Their duties are to'instruct employees of the Company in first-aid work as outlined by theAmerican Red Cross, which takes up approximately 22 percent oftheir time ; to read and pass on correspondence received in the formof character references, employment references, police records, and3The Regional Director reported that the Union submitted 251 application cards, ofwhich 250 contained apparently original signaturesTwo hundred and twenty-seven of thelatter contained the names of persons appearing upon the Company's pay roll of April1943, which payroll contained 505 names in the appropriate unit4In addition,the Company argues that the contract hereinabove referred to estops theUnion from representing these employeeswe have already disposed of this argument inSection III, above5Matter of Federal Motor Truck Company,supra.Matter of Drava Corporation,52N L R. B. 322.1 402DECIiS[IONS OF NATIONAL LABOR RELATIONS BOARDother correspondence that passes between the Investigation Depart-ment of the Company and the public in general which consumes 65percent of their time; for the balance of their work week theseemployees are used in other duties, such as relieving patrolmen andassisting firemen in cases of emergency.The salary of a first-aidinstructor is $10 a month more than that of the patrolmen, but henormally exercises no supervisory duties.The record discloses thatboth these employees have, on several occasions, acted as patrol-men, and the chief of the plant-protection department testified thathe would have no hesitancy in having these employees fill in purelyplant-protection work whenever necessary.The Company contendsthat these' employees should be excluded; the Union would includethem.Although the first-aid instructors are part of the plant-protection department and perform many duties closely related tothose of other employees in the department, we are of the opinionthat the major portion of their time is spent at work which isfunctionally different from that of the usual plant-protection em-ployee, and we shall therefore exclude them.We find that all plant-production employees, including patrolmen,patrol women, escorts, and fire marshals, at the Jefferson, Charlevoix,Gratiot, and United States Naval Ordnance plants of the Company,excluding the chief, captains, lieutenants, sergeants, fire chiefs,assistant fire chiefs, investigators, confidential clerks, and first-aidinstructors, as well as all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue' of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby HUDSON MOTOR CAR COMPANY403DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hudson MotorCar Company, Detroit, Michigan, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of theUnited States Who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byAmalgamated Plant Protection Local #114, affiliated with Inter-national Union, United Automobile, Aircraft and Agricultural Im-plementWorkers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.549875-44-vol. 52-27